PER CURIAM.
This is an appeal from an order revoking probation. Appellant was charged and found guilty of violating two terms of probation, failing to make monthly written reports to his probation officer and failing to *97make monthly payments towards a public defender’s lien. Because there was no evidence that appellant was able to make the payments, revocation of probation for failure to pay the public defender’s lien was improper. Robbins v. State, 318 So.2d 472 (Fla. 4th DCA 1975). While it was shown that appellant had failed to file the required monthly reports, we cannot be certain whether the trial court would have revoked probation and imposed the same sentence solely upon that violation of probation. McKeever v. State, 359 So.2d 905 (Fla. 2d DCA 1978). Accordingly, the order of revocation is reversed for further proceedings consistent herewith.
ANSTEAD, DAUKSCH and MOORE, JJ., concur.